Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/24/2021 was entered. 
Response to Arguments
Applicant’s arguments, see Remarks, filed 02/24/2021, with respect to claims 1,7 and 11 have been fully considered and are persuasive.  
Allowable Subject Matter
Claims 1 allowed. The following is an examiner’s statement of reasons for allowance:  
With regards to claim 1, the prior art on record fails to expressly disclose a proximity sensor module with two sensors, comprising a package housing including a first package structure, a second package structure, a partition structure, a first accommodating space defined by the first package structure and the partition structure, and a second accommodation space defined by the second package structure and the partition structure; a circuit substrate supporting the first package structure and the second package structure; a light emitter arranged in the first accommodating space and disposed on the circuit substrate; a sensing assembly including a first sensor and a second sensor arranged in the second accommodating space and disposed on the circuit substrate, the first sensor being farther from the light emitter than the second sensor; and
specifically an optical isolator disposed on the partition structure for limiting a sensing angle of the second sensor wherein the first sensor is configured to receive a first reflected light emitted by the light emitter and reflected by a near-distance object, and the second sensor is configured to receive a second reflected light emitted from the light emitter and reflected by a far-distance object wherein the first sensor has a higher signal-to-noise ratio than the second sensor for the near-distance object, and the second sensor has a higher signal-to-noise ratio than the first sensor for the far-distance object.
With regards to claim 7, the prior art on record fails to expressly disclose a proximity sensor module with two sensors, comprising a package housing including a first package structure, a second package structure, a first partition structure, a second partition structure, a first accommodating space defined by the first package structure and the first partition structure, a second accommodation space defined by the first partition structure and the second partition structure, and a third accommodating space defined by the second partition structure and the second package structure; a circuit substrate supporting the first package structure and the second package structure; a light emitter arranged in the first accommodating space and disposed on the circuit substrate, a sensing assembly including a first sensor and a second sensor, the first sensor being arranged in the second accommodating space and disposed on the circuit substrate, the second sensor being arranged in the third accommodating space and disposed on the circuit substrate, and the first sensor being closer to the light emitter than the second sensor; and 
specifically an optical isolator disposed on the second partition structure for limiting a sensing angle of the second sensor, wherein the first sensor is configured to receive a first reflected light emitted from the light emitter and reflected by a near-distance object, and the second sensor is configured to receive a second reflected light emitted from the light emitter and reflected by a far-distance object, wherein the first sensor has a higher signal-to-noise ratio than the second sensor for the near-distance object, and the second sensor has a higher signal-to-noise ratio than the first sensor for the far-distance object.
With regards to claim 1, the prior art on record fails to expressly disclose a proximity sensor module with two sensors, comprising a package housing including a first package structure, a second package structure, a first partition structure, a second partition structure, a first accommodating space defined by the first package structure and the first partition structure, a second accommodation space defined by the first partition structure and the second partition structure, and a third accommodating space defined by the second partition structure and the second package structure; a circuit substrate supporting the first package structure and the second package structure; a light emitter arranged in the first accommodating space and disposed on the circuit substrate; a sensing assembly including a first sensor and a second sensor, the first sensor being arranged in the second accommodating space and disposed on the circuit substrate, the second sensor being arranged in the third accommodating space and disposed on the circuit substrate, and the first sensor being closer to the light emitter than the second sensor; and
specifically an optical isolator disposed on the second partition structure for limiting a sensing angle of the second sensor; wherein the optical isolator protrudes from a top surface of the package housing; wherein the first sensor is configured to receive a first reflected light emitted from the light emitter and reflected by a near-distance object, and the second sensor is configured to receive a second reflected light emitted from the light emitter and reflected by a far-distance object; wherein the first sensor has a higher signal-to-noise ratio than the second sensor for the near-distance object, and the second sensor has a higher signal-to-noise ratio than the first sensor for the far-distance object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884